     Case 3:18-cv-00169-DPM Document 52 Filed 05/04/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

FRANK C. WARNER                                             PLAINTIFF

v.                      No. 3:18-cv-169-DPM

U.S. DEPARTMENT OF EDUCATION,                             DEFENDANT
Betsy De Vos, Secretary

                             JUDGMENT
     Warner's federal and state claims are dismissed with prejudice.




                                 D.P. Marshall Jr.
                                 United States District Judge
